Exhibit13.1 AMARIN CORPORATION PLC CERTIFICATION OF THOMAS G. LYNCH, CHAIRMAN AND CHIEF EXECUTIVE OFFICER OF AMARIN CORPORATION PLC, PURSUANT TO SECTION18U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Annual Report of Amarin Corporation plc (the “Company”) on Form20-F for the period ending December31, 2007, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned hereby certifies that to the best of his knowledge: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934;and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/THOMAS G. LYNCH Name:Thomas G. Lynch Title:Chairman and Chief Executive Officer Date:May
